PER CURIAM.
The order denying the motion under Florida Rule of Criminal Procedure 3.800(a) is affirmed. Although the State concedes a 15-point error on the guidelines scoresheet, appellant is entitled to no relief because the correction would not change his guidelines range. See Orsi v. State, 515 So.2d 268 (Fla. 2d DCA 1987). We do not reach appellant’s argument (raised for the first time on appeal) that there is error in the scoring of his prior record because that argument was not presented to the trial court.
Affirmed.